I concur in the judgment overruling the motion for a rehearing, but not agreeing fully with some of the conclusions that might be drawn from the original opinion if an inference can be drawn therefrom, together with the dissent, that under the doctrine of "invited error" the court would be relieved of giving a charge on every issue raised by the evidence. The court should charge on every phase of the case. If the court is led by defendant to present an issue erroneously, then the doctrine of invited error applies, and only in that case. I do not think the evidence in this case raises the issue of aggravated assault (see Wilson v. State, 4 Texas Crim. App., 637), and the court did not err in failing to give in charge the law applicable to aggravated assault.